Citation Nr: 9927159	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-09 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including schizophrenia.  




ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to August 
1994.  In his May 1998 substantive appeal (VA Form 9), the 
veteran indicated in Box 8 that he wished to appear 
personally at a hearing before the Board of Veterans' Appeals 
(Board) in Washington, D.C.  Accordingly, in July 1999, the 
Board scheduled the veteran for a hearing in August 1999 and 
issued a letter notifying the veteran of the place and time 
at which he was to appear.  The letter is addressed to the 
veteran's last known address.  However, the veteran failed to 
report for his hearing.  A request for postponement has not 
been received or granted.  The veteran has not asserted any 
good cause for not attending the scheduled hearing.  Under 
these circumstances, regulations require that the case be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (1998).  

Considering the foregoing, the Board finds it has met its 
obligation to afford the appellant an opportunity for a 
hearing.  "In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).


FINDING OF FACT

There is no competent medical evidence of an etiological link 
between any manifested mental condition, including 
schizophrenia, and disease or injury during the veteran's 
active service.


CONCLUSION OF LAW

The claim for service connection for schizophrenia, claimed 
as a mental condition, is not well-grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.3.09 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Psychoses are among those chronic disease for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1998).

The veteran asserts that he currently suffers from a mental 
condition that is the result of his active service.  
Specifically, he avers that he experienced on-the-job stress, 
including severe punishment because of a work-related 
mistake, sufficient to cause depression and his present 
mental condition.  To this end, he has presented competent 
medical evidence that he has, in November 1996, been 
diagnosed with paranoid type schizophrenia.  In addition, his 
statements are sufficient evidence of an inservice injury, or 
catalyst, for his mental condition for the purposes of well-
grounding his claim.  Nonetheless, he has not presented 
competent medical evidence that his currently manifested 
mental condition is etiologically related to his active 
service.  

The service medical records do not show a chronic mental 
disability during service.  38 C.F.R. § 3.303(b) ((1998).  

Service medical records reveal no complaints of or treatment 
for a nervous condition, depression, or any other mental 
condition, including schizophrenia.  The veteran's reports of 
medical history and examination at entrance into active 
service reveal no neurologic or psychiatric complaints, 
observations, abnormalities, defects, or diagnoses.  The 
record shows the veteran declined a separation medical 
examination in July 1994. 

The veteran has averred that he began to exhibit symptoms of 
his mental disability in service, and that he exhibited them 
continuously up until the present, requiring both inpatient 
and outpatient treatment.  However, the record does not 
concur.  The first medical evidence of a diagnosis of a 
mental disability is the November 1996, VA examination 
report, which does reveal a diagnosis of paranoid type 
schizophrenia.  Yet, this is more than two years after his 
discharge from active service and beyond the one-year 
presumptive period.  Private medical records associated with 
the claims file show inpatient treatment for cocaine 
dependence and a diagnosis of rule out personality disorder 
in March through April 1996.  These records further reveal 
that the veteran was hospitalized in September 1995 for 
cocaine and alcohol abuse and that he participated in a 
partial inpatient program for cocaine dependence in August 
1996.  Nonetheless, the earliest medical evidence of 
treatment for psychiatric disorder presented in these records 
is in March 1996, which is still beyond the one-year 
presumptive period.  Furthermore, the most recent, August 
1997, medical evidence of record reports no current findings 
of psychiatric or personality defects.

The record contains no other medical evidence, expert 
opinions, or statements indicating that the veteran's 
diagnosed schizophrenia is etiologically related to his 
active service.  

The veteran has presented his own statements and that of his 
witness regarding the cause of his claimed mental condition, 
to include schizophrenia.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and extent of his mental condition or its etiologic 
relationship to service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran has reported a post continuity of symptoms.  
38 C.F.R. § 3.303(b) (1998).  However, no physician or other 
trained medical professional has provided the necessary link 
to a current psychiatric disability.  See Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

As the veteran has presented no evidence, other than his own 
allegations and that of his lay witness, to establish an 
etiological link between his claimed mental condition and his 
active service, his claim for service connection for 
schizophrenia, claimed as a mental condition, is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, 7 Vet. 
App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case, 
which informed the veteran of the reasons his claims had been 
denied.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The veteran has stated that he was given drugs for his stress 
by his supervisor while on active service.  He has further 
averred that he was severely disciplined by the military for 
a mistake he made while on special active duty.  He argues 
that his service record is not complete.  The Board notes 
that the RO made efforts to obtain additional service medical 
records, to no avail.  The U.S. Army Reserve Command replied 
that the records had been transferred to the Department of 
Veterans Affairs in St. Louis, Missouri.  A handwritten note 
at the bottom of the reply indicates that the RO requested 
these records by 3101 in August and December 1998.  In April 
1999, the RO sent the veteran Report of Accidental Injury (VA 
Form 21-4176) to fill out and return.  A review of the record 
does not show the veteran responded.

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter Court) has noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).


ORDER

Service connection for an acquired psychiatric disability, 
including schizophrenia, is denied.


REMAND

The veteran also seeks service connection for headaches, pain 
in the chin and nasal septum, a jaw condition, left foot 
pain, and acne on the back.  In November 1997, the RO issued 
a rating decision which denied these claims, among others.  
Previously, in March 1997, it had issued a rating decision 
which denied service connection for, inter alia, a mental 
condition.  In February 1998, the veteran submitted a notice 
of disagreement, referencing the notification letters to both 
of these rating decisions.  Yet, the RO has not yet issued a 
statement of the case with regard to the issues denied in the 
November 1997 rating decision.  The Court held in Manlincon 
v. West, 12 Vet. App. 238 (1999), that, when a notice of 
disagreement is filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a statement of 
the case.  Consequently, the Board will remand the issues of 
service connection for headaches, pain in the chin and nasal 
septum, a jaw condition, left foot pain, and acne on the back 
to the RO for the issuance of a statement of the case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should prepare a statement of the 
case concerning the issues of service 
connection for headaches, pain in the 
chin and nasal septum, a jaw condition, 
left foot pain, and acne on the back.

Thereafter, the case should be processed in accordance with 
the applicable regulations.  The veteran is notified that 
following the statement of the case, he must perfect a timely 
substantive appeal on each issue he wishes to appeal to the 
Board.  Otherwise, the Board will not have jurisdiction.  The 
Board intimates no opinion as to the ultimate outcome of 
these additional claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals






